Case 17-13640         Doc 59    Filed 02/05/19     Entered 02/05/19 09:47:16          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-13640
         Paul Maddi

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/30/2017.

         2) The plan was confirmed on 09/08/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/30/2018.

         5) The case was dismissed on 11/30/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,500.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-13640      Doc 59     Filed 02/05/19        Entered 02/05/19 09:47:16                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor                $9,306.00
        Less amount refunded to debtor                             $27.02

 NET RECEIPTS:                                                                                      $9,278.98


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $3,900.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $522.48
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,422.48

 Attorney fees paid and disclosed by debtor:                  $100.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACAR LEASING LTD DBA GM FINANC   Secured             0.00          0.00             0.00           0.00       0.00
 ALLY FINANCIAL                   Unsecured           0.00           NA               NA            0.00       0.00
 AMERICAN HONDA FINANCE CORP      Unsecured      5,921.00       4,207.71         4,207.71        104.34        0.00
 AT&T MOBILITY II LLC             Unsecured            NA       3,620.31         3,620.31          89.77       0.00
 CALIBER HOME LOANS INC           Secured           146.67        146.67           146.67        146.67        0.00
 CALIBER HOME LOANS INC           Secured             0.00          0.00             0.00           0.00       0.00
 CAPITAL ONE BANK USA             Unsecured         624.00        624.46           624.46          15.48       0.00
 DISCOVER BANK                    Unsecured         822.00        822.41           822.41          17.64       0.00
 NISSAN INFINITI LT               Secured             0.00          0.00             0.00           0.00       0.00
 NISSAN INFINITI LT               Unsecured           0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured     10,853.00     10,849.60        10,849.60         269.02        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,777.00       1,777.19         1,777.19          38.12       0.00
 QUANTUM3 GROUP                   Unsecured         685.00        685.12           685.12          16.99       0.00
 QUANTUM3 GROUP                   Unsecured      1,356.00       1,356.36         1,356.36          33.63       0.00
 QUANTUM3 GROUP                   Unsecured         416.00        416.85           416.85           0.00       0.00
 SALLIE MAE BANK                  Unsecured     13,626.00     13,769.21        13,769.21         341.43        0.00
 SALLIE MAE BANK                  Unsecured      6,599.00       6,662.16         6,662.16        165.17        0.00
 SALLIE MAE BANK                  Unsecured     19,379.00     19,567.12        19,567.12         485.17        0.00
 BBY/CBNA                         Unsecured      1,105.00            NA               NA            0.00       0.00
 AFNI INC/SPRINT                  Unsecured      3,914.00            NA               NA            0.00       0.00
 WAKEFIELD AND ASSOC              Unsecured         100.00           NA               NA            0.00       0.00
 TD BANK USA NA                   Unsecured         215.00        215.22           215.22           0.00       0.00
 US DEPARTMENT OF EDUCATION       Unsecured     89,316.00     89,889.77        89,889.77       2,228.89        0.00
 US DEPARTMENT OF EDUCATION       Unsecured     36,273.00     36,465.12        36,465.12         904.18        0.00
 VERIZON                          Unsecured            NA         106.44           106.44           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-13640        Doc 59      Filed 02/05/19     Entered 02/05/19 09:47:16              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                   $146.67            $146.67              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $146.67            $146.67              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $191,035.05          $4,709.83              $0.00


 Disbursements:

         Expenses of Administration                             $4,422.48
         Disbursements to Creditors                             $4,856.50

 TOTAL DISBURSEMENTS :                                                                       $9,278.98


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
